Exhibit 10.55
Amendment No. 1 to Employment Agreement
     This Amendment No. 1 to the Employment Agreement (as defined below) (the
“Amendment”), is made this 23rd day of December, 2008 between Idenix
Pharmaceuticals, Inc., a corporation incorporated under the laws of the State of
Delaware (together with its successors and assigns, the “Company”) and
Dr. Jean-Pierre Sommadossi, a resident of the Commonwealth of Massachusetts, and
the Company’s Chairman, President and Chief Executive Officer (the “Employee”).
     WHEREAS, the Company and the Employee are parties to that certain
Employment Agreement, dated May 6, 2003 (the “Employment Agreement”), and
     WHEREAS, the Company and the Employee wish to amend the Employment
Agreement as a result of the implementation of Section 409A of the Internal
Revenue Code of 1986 (the “Code”) and the guidance issued thereunder
(“Section 409A”) and furthermore to ensure that the Employment Agreement is
compliant with Section 409A.
     NOW THEREFORE, in consideration of the mutual covenants and representations
contained herein, the Company and the Employee (individually, a “Party” and,
together, the “Parties”) hereto agree as follows:

1.   The following section shall be inserted immediately after Section 17 of the
Agreement:

“18. PAYMENTS SUBJECT TO SECTION 409A.
Any severance payments or benefits under this Agreement shall begin only upon
the date of the Employee’s “separation from service” (determined as set forth
below) which occurs on or after the date of termination of the Employee’s
employment. The following rules shall apply with respect to distribution of the
payments and benefits, if any, to be provided to the Employee under this
Agreement:
     a. It is intended that each installment of the severance payments and
benefits provided under this Agreement shall be treated as a separate “payment”
for purposes of Section 409A. Neither the Company nor the Employee shall have
the right to accelerate or defer the delivery of any such payments or benefits
except to the extent specifically permitted or required by Section 409A.
     b. If, as of the date of Employee’s “separation from service” from the
Company, the Employee is not a “specified employee” (within the meaning of
Section 409A), then each installment of the severance payments and benefits
shall be made on the dates and terms set forth in this Agreement.
     c. If, as of the date of the Employee’s “separation from service” from the
Company, the Employee is a “specified employee” (within the meaning of
Section 409A), then:
           i. Each installment of the severance payments and benefits due under
this Agreement that, in accordance with the dates and terms set forth herein,
will in all circumstances, regardless of when the separation from service
occurs, be paid within the Short-Term Deferral

 



--------------------------------------------------------------------------------



 



Period (as hereinafter defined) shall be treated as a short-term deferral within
the meaning of Treasury Regulation § 1.409A-1(b)(4) to the maximum extent
permissible under Section 409A. For purposes of this Agreement, the “Short-Term
Deferral Period” means the period ending on the later of the fifteenth day of
the third month following the end of the Employee’s tax year in which the
separation from service occurs and the fifteenth day of the third month
following the end of the Company’s tax year in which the separation from service
occurs; and
           ii. Each installment of the severance payments and benefits due under
this Agreement that is not described in paragraph c(i) above and that would,
absent this subsection, be paid within the six-month period following the
Employee’s “separation from service” from the Company shall not be paid until
the date that is six months and one day after such separation from service (or,
if earlier, the Employee’s death), with any such installments that are required
to be delayed being accumulated during the six-month period and paid in a lump
sum on the date that is six months and one day following the Employee’s
separation from service and any subsequent installments, if any, being paid in
accordance with the dates and terms set forth herein; provided, however, that
the preceding provisions of this sentence shall not apply to any installment of
severance payments and benefits if and to the maximum extent that that such
installment is deemed to be paid under a separation pay plan that does not
provide for a deferral of compensation by reason of the application of Treasury
Regulation § 1.409A-1(b)(9)(iii) (relating to separation pay upon an involuntary
separation from service). Any installments that qualify for the exception under
Treasury Regulation § 1.409A-1(b)(9)(iii) must be paid no later than the last
day of the Employee’s second taxable year following the taxable year in which
the separation from service occurs.
     d. The determination of whether and when the Employee’s separation from
service from the Company has occurred shall be made and in a manner consistent
with, and based on the presumptions set forth in, Treasury Regulation §
1.409A-1(h). Solely for purposes of this paragraph d, “Company” shall include
all persons with whom the Company would be considered a single employer under
Section 414(b) and 414(c) of the Code.
     e. All reimbursements and in-kind benefits provided under this Agreement
shall be made or provided in accordance with the requirements of Section 409A to
the extent that such reimbursements or in-kind benefits are subject to
Section 409A, including, where applicable, the requirements that (i) any
reimbursement is for expenses incurred during the Employee’s lifetime (or during
a shorter period of time specified in this Agreement), (ii) the amount of
expenses eligible for reimbursement during a calendar year may not affect the
expenses eligible for reimbursement in any other calendar year, (iii) the
reimbursement of an eligible expense will be made on or before the last day of
the calendar year following the year in which the expense is incurred and
(iv) the right to reimbursement is not subject to set off or liquidation or
exchange for any other benefit.
     f. Notwithstanding anything herein to the contrary, the Company shall have
no liability to the Employee or to any other person if the payments and benefits
provided hereunder that are intended to be exempt from or compliant with
Section 409A are not so exempt or compliant.”

2.   All other terms and conditions of the Agreement remain in full force and
effect.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above and this Amendment shall be effective and binding on the
Parties from such date.

            IDENIX PHARMACEUTICALS, INC.
      /s/ John F. Weidenbruch       John F. Weidenbruch      Executive Vice
President, General Counsel     

            EMPLOYEE
      /s/Jean-Pierre Sommadossi       Jean-Pierre Sommadossi      Chairman and
Chief Executive Officer     

 